DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2020 is being considered by the examiner.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
In claim 1 line 11, “the first and second wye-delta connected windings” lacks of antecedent basis.  It should be change to -- the first and second wye-delta windings--.
	In claim 3, “the physical shift between the first and second wye windings and the first and second delta windings is, θsh = n*π/v or, any multiple of slot pitch, where n is an odd integer (n = 1, 3, 5 ...) and v is an unwanted space harmonic” should be change to --“the physical shift between the first and second wye windings and the first and second delta windings is θsh = n*π/v or [,] any multiple of slot pitch, where n is an odd integer (n = 1, 3, 5 ...) and v is an unwanted space harmonic-- 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dajaku (US 2016/0308415 A1).
Regarding claim 1, Dajaku teaches an electrical winding, comprising: 
a first wye-delta winding (I, fig 4) comprising a first wye winding (A1I) and a first delta winding (A2I) for each phase; and 

where the first and second wye windings (A1I, A1II) for each phase are connected in series forming wye windings (fig 4) and the first and second delta windings (A2I, A2II) are connected in series forming delta windings, and the wye and delta windings are connected in a wye-delta configuration (fig 4) thereby providing an electrical phase shift between the wye windings and the delta windings (para [0056]); and 
where the first and second wye-delta connected windings (I, II) are interdigitated thereby providing a physical shift between the first and second wye windings and the first and second delta windings (para [0056]).

    PNG
    media_image1.png
    605
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    594
    872
    media_image2.png
    Greyscale

Regarding claim 10, Dajaku teaches a multi-phase electrical machine, comprising: 
a core (1) comprising a number of slots (3); and 
an electrical winding (I, II) installed in the number of slots (3) of the core (1), the electrical winding comprising: 
a first wye-delta winding (I, fig 4) comprising a first wye winding (A1I) and a first delta winding (A2I) for each phase; and 
a second wye-delta winding (II) comprising a second wye winding (A1II) and a second delta winding (A2II) for each phase; 
where the first and second wye windings (A1I, A1II) for each phase are connected in series forming wye windings (fig 4) and the first and second delta windings (A2I, A2II) are connected in series forming delta windings, and the wye and delta windings are connected in a wye-delta configuration (fig 4) thereby providing an electrical phase shift between the wye windings and the delta windings (para [0056]); and 
where the first and second wye-delta connected windings (I, II) are interdigitated thereby providing a physical shift between the first and second wye windings and the first and second delta windings (see annotation para [0056] above).
Regarding claims 2 and 11, Dajaku teaches the electrical winding (I, II) is a multi-phase winding (para [0017]).

    PNG
    media_image3.png
    140
    863
    media_image3.png
    Greyscale

Regarding claims 3 and 12, Dajaku teaches the physical shift (the mechanically shifted, para [0058]) between the first and second wye windings (A1I and A1II) and the first and second delta windings (A2I and A2II) is, θsh = n*π/v or any multiple of slot pitch (para [0058] teaches the mechanically shift between the first and second wye windings and the first and second delta windings is doubled of slot pitch, the number of slot in the stator is 36 doubled compared to a 18 slots stator, fig 3 and fig 7), where n is an odd integer (n = 1, 3, 5 ...) and v is an unwanted space harmonic.

    PNG
    media_image4.png
    544
    881
    media_image4.png
    Greyscale

Regarding claim 4, Dajaku teaches the first and second wye-delta connected windings (I, II) are installed in a number of slots (36 slots) in a core (1, fig 1).

    PNG
    media_image5.png
    706
    648
    media_image5.png
    Greyscale

Regarding claims 5 and 13, Dajaku teaches the number of slots (36 slot) in the core (1) is twice compared to the number of slots (18) in a conventional winding configuration (para [0018]).

    PNG
    media_image6.png
    183
    893
    media_image6.png
    Greyscale

Regarding claims 6 and 14, Dajaku teaches the number of slots is a multiple of twelve (36 slots is 3 x 12).
Regarding claims 7 and 15, Dajaku teaches the first and second wye-delta connected windings (I, II) are interdigitated in the slots (3) in the core (1, fig 1).
Regarding claims 8 and 16, Dajaku teaches the core (3) is a stator core (fig 1).
Regarding claims 9 and 17, Dajaku teaches the first and second wye-delta connected windings (I, II) are fractional slot concentrated windings or distributed windings (para [0006]).

    PNG
    media_image7.png
    188
    883
    media_image7.png
    Greyscale

Regarding claim 18, Dajaku teaches the multi-phase electrical machine is a permanent magnet synchronous machine, a synchronous machine, a reluctance machines, or an induction machine (para [0035]).

    PNG
    media_image8.png
    277
    883
    media_image8.png
    Greyscale

Regarding claim 19, Dajaku teaches the multi-phase electrical machine is of radial or axial flux topologies (para [0034]).

    PNG
    media_image9.png
    208
    872
    media_image9.png
    Greyscale

Regarding claim 20, Dajaku teaches the multi-phase electrical machine is of inner rotor or outer rotor topologies (see para [0034] annotation above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Slavik et al. (US 5,686,774) teaches an individual phase winding arrangement having a sixty electrical degree phase belt width for use with a three phase motor armature includes a delta connected phase winding portion and a wye connected phase winding portion. Both the delta and wye connected phase winding portions have a thirty electrical degree phase belt width. The delta and wye connected phase winding portions are each formed from a preselected number of individual coils each formed, in turn, from an unequal number of electrical conductor turns in the approximate ratio of .sqroot.3. The individual coils of the delta and wye connected phase winding portions may either be connected in series or parallel. This arrangement provides an armature winding for a three phase motor which retains the benefits of the widely known and utilized thirty degree phase belt concept, including improved mmf waveform and fundamental distribution factor, with consequent reduced vibrations and improved efficiency.
Takahashi et al. (US 2014/0125186 A1) teaches a stator having a stator core and three phase windings, slots are formed in the stator core. The phase winding are accommodated in layers, from one side to the other side in the corresponding slot along a radial direction of the stator core. The phase windings are arranged in a star-delta composite connection structure. The phase winding in each phase is comprised of conductors accommodated in a first slot and a second slot adjacently arranged in the stator core so that the conductor in the n-th layer is electrically connected to the conductor in the (n+1)-th layer, ascending order, per slot. Because each winding has the same length and no difference in electric potential occurs between the star connection and the delta connection, this structure suppress generation of operation noise and a circulating current through the stator core and prevents loss due to the circulating current.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEDA T PHAM/           Examiner, Art Unit 2834